OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division, First Judicial Department, on March 22, 1965, under the name John J. Hayden, III. In this proceeding to discipline him for professional misconduct, the respondent was charged with neglecting a legal matter entrusted to him.
The Referee found that the charge was sustained by the evidence. The petitioner has moved to confirm the Referee’s report and the respondent has “joined” in that motion.
After reviewing all of the evidence, we are in full agreement with the report of the Referee. The respondent is *460guilty of the afore-mentioned charge of misconduct. The petitioner’s motion, “joined” in by the respondent, is granted.
In determining an appropriate measure of discipline to be imposed, we are mindful of the personal problems the respondent was experiencing at the time of the misconduct. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Hopkins, Damiani, Titone and O’Con-nor, JJ., concur.